DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I (Claims 1-3, 5) drawn to 1. A non-transitory computer-readable recording medium storing therein an allocation program that causes a computer to execute a process comprising: … (G06N5/04).
Group II (Claims 4 and 6) drawn to 4. An extraction method executed by a computer, the extraction method comprising: … (G06N20/00).
The inventions are each distinct from the other because of the following reasons:
SUBCOMBINATIONS USABLE TOGETHER
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as Group I (Claim 1) discloses “A non-transitory computer-readable recording medium storing therein an allocation program that causes a computer to execute a process comprising: performing, by using a part of data including an objective variable and one or more explanatory variables corresponding to the objective variable as training data, training of a model that predicts the objective variable from the explanatory variables of the data; classifying test data obtained by excluding the training data from the data into a group according to a classification condition regarding at least a part of the explanatory variables of the data; predicting the objective variable from the explanatory variables of the test data using the trained model for each of groups by which classification has been performed at the classifying; and calculating a predetermined resource amount to be allocated to each of the groups based on the objective variable for each of the groups predicted at the predicting”. Subcombination II has separate utility such as Group II (Claim 4) discloses “An extraction method executed by a computer, the extraction method comprising: generating combinations of conditions regarding a plurality of item values included in data; calculating an importance degree that is a conjunction degree in the data for each of the combinations using a model trained from the data; and extracting a specific combination from the combinations based on the conditions or the importance degree for each of groups by which classification has been performed according to a classification condition that is at least a part of the conditions”.
See MPEP §806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: there is an examination burden as features in each group are likely to be found in different and separate classes and subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682